Per Curiam.
This cause having been heretofore submitted to the Court upon the transcript' of the record of the judgment aforesaid, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the cause having been re-argued by counsl for the respective parties pursuant to a rehearing granted by the Court, and the Court having again considered the record and being now advised of its judgment to be given in the premises, it seems to the Court that there'is no error in the said judgment; it is, therefore, considered, ordered and adjudged by the Court that *309the said judgment of the Court of Record be, and the same is hereby, affirmed.
Taylor, Whitfield, Ellis and West, J. J., concur.
Browne, C. J., dissents.